 



Exhibit 10.02
VALERO ENERGY CORPORATION
RESTRICTED STOCK PLAN
for
NON-EMPLOYEE DIRECTORS
Adopted April 23, 1997,
as amended and restated through July 11, 2007

 



--------------------------------------------------------------------------------



 



RESTRICTED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS
TABLE OF CONTENTS

                      Page
1.
  Purpose and Effective Date of Plan     2  
2.
  Certain Definitions     2  
3.
  Shares Subject to the Plan     3  
4.
  Eligibility     3  
5.
  Automatic Grants to Non-Employee Directors     3  
6.
  Administration of the Plan     4  
7.
  Restrictions Applicable to Restricted Shares     5  
8.
  Forfeiture, Completion of Restriction Period     7  
9.
  Adjustment in Event of Changes in Common Stock     8  
10.
  Non-Alienation of Benefits     8  
11.
  Appointment of Attorney-in-Fact     8  
12.
  Withholding Taxes     8  
13.
  Amendment and Termination of Plan     9  
14.
  [reserved]     9  
15.
  Government and Other Regulations     9  
16.
  No Right to Nomination     10  
17.
  Non-Exclusivity of Plan     10  
18.
  Governing Law     10  
19.
  Miscellaneous Provisions     10  



--------------------------------------------------------------------------------



 



VALERO ENERGY CORPORATION
Restricted Stock Plan for Non-Employee Directors

1.   Purpose and Effective Date of Plan. The purpose of this Plan is to
supplement the compensation paid to Non-Employee Directors, to increase their
proprietary interest in the Company, to attract and retain persons of
outstanding caliber to serve as directors of the Company and to enhance their
identification with the interests of the Company’s stockholders through
ownership of Common Stock. The Effective Date of this Plan is July 31, 1997.
Shares awarded under the Plan shall be in addition to, and shall not replace,
any cash or other compensation arrangement available to Non-Employee Directors.

2. Certain Definitions.

  (a)   “Annual Meeting” shall mean the annual meeting of stockholders for
election of directors of the Company. In the event of any adjournment of any
such meeting, the date on which the inspectors appointed for such meeting
declare directors to have been elected shall be deemed the meeting date for
purposes of the Plan.     (b)   “Board” shall mean the board of directors of the
Company.     (c)   “Common Stock” shall mean the common stock, $0.01 par value,
of the Company.     (d)   “Company” shall mean Valero Energy Corporation, a
Delaware corporation.     (e)   “Compensation Committee” shall mean the
Compensation Committee of the Board.     (e-1)    “Effective Date” shall mean
July 31, 1997.     (f)   “Employee Director” shall mean a member of the Board
who is an employee of the Company or any subsidiary of the Company.     (g)  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.    
(h)   “Fair Market Value” shall mean the average of the high and low sales
prices of the Common Stock on a Grant Date (or if Common Stock was not traded on
such day, the first day following the Grant Date on which Common Stock was
traded) as reported on the New York Stock Exchange.     (i)   “Grant Date” shall
mean the date on which Restricted Shares are awarded to a Non-Employee Director
pursuant to Paragraph 5.     (j)   “Mandatory Retirement Policy” shall mean the
retirement policy set forth in Article I, Section 6, of the Corporate Governance
Guidelines of the Company, or any successor policy.     (k)   “Non-Employee
Director” shall mean a member of the Board who is not an employee of the Company
or any subsidiary of the Company.     (l)    “Participant” shall have the
meaning given in Paragraph 5(c).     (m)   “Plan” shall mean this Restricted
Stock Plan for Non-Employee Directors.     (n)   “Restriction Period” shall mean
the period of time, as specified in Paragraph 7(c), applicable to Restricted
Shares granted under the Plan.     (o)    “Restricted Shares” shall mean shares
of Common Stock granted to a Non-Employee Director pursuant to Paragraph 5.    
(p)   “Restricted Shares Agreement” shall mean the agreement described in
Paragraph 5(c).

-2-



--------------------------------------------------------------------------------



 



  (q)   “Retained Distributions” shall mean distributions that are retained by
the Company pursuant to Paragraph 7(e)(ii).     (r)   “Share” means a share of
Common Stock.     (s)   “Subsidiary of the Company” shall mean any corporation,
partnership or other entity in which the Company owns, directly or indirectly, a
controlling interest.

3.   Shares Subject to the Plan.

  (a)   Subject to the provisions of Paragraph 9 below, the maximum aggregate
number of shares of Common Stock that may be granted under the Plan shall be
100,000 Shares (pre-split), provided, however, that any Restricted Shares
granted under the Plan that are forfeited pursuant to the terms of the Plan or
otherwise surrendered shall again become available for grant under the Plan.
Shares withheld by the Company, or delivered to the Company, to pay taxes
pursuant to Paragraph 12 shall not be available for additional grants under the
Plan.     (b)   The Restricted Shares may be, in whole or in part, authorized
but unissued shares of Common Stock or shares of Common Stock previously issued
and outstanding and reacquired by the Company.     (c)   The Company shall not
be required to issue fractional Shares, and in lieu thereof any fractional
Shares shall be rounded to the next higher number of whole Shares.

4.   Eligibility. The only persons eligible to participate in the Plan shall be
Non-Employee Directors. An Employee Director who retires from employment with
the Company or any Subsidiary of the Company shall be (without further action by
the Committee) eligible to participate in the Plan and shall be entitled to
receive a grant of Restricted Shares immediately upon the commencement of his or
her service as a Non-Employee Director.

5.   Automatic Grants to Non-Employee Directors.

  (a)   On the date of each Annual Meeting, each Non-Employee Director who is
elected as a Non-Employee Director at the Annual Meeting or whose term of office
otherwise continues following the date of the Annual Meeting shall thereupon
receive an automatic grant of Restricted Shares valued at $160,000 in the
aggregate based upon the Fair Market Value of a Share on such Grant Date.    
(b)   Each person who is first elected or appointed as a Non-Employee Director
on a date other than the date of an Annual Meeting shall automatically receive,
on the date so elected or appointed, a pro-rata grant of Restricted Shares (as
compared to the annual grant of Restricted Shares described in Paragraph 5(a)
above) valued (based upon the Fair Market Value of a Share on the Grant Date) at
an amount equal to $160,000 multiplied by a number equal to the quotient of the
whole number of months (rounding upward for fractional months) until the next
Annual Meeting divided by 12.     (c)   The officers of the Company shall
promptly cause the Company to enter into an agreement with each Non-Employee
Director who is granted Restricted Shares pursuant to this Paragraph 5
(“Restricted Share Agreement”), and shall cause the Company to issue such
Restricted Shares, all without further action by the Company, the Board, the
Compensation Committee or the Special Committee. Each Non-Employee Director
receiving an automatic grant of Restricted Shares pursuant to this Paragraph 5
is referred to herein as a “Participant.” The execution and delivery of a
Restricted Shares Agreement shall be a condition precedent to the issuance of
Restricted Shares to a Participant.

-3-



--------------------------------------------------------------------------------



 



6.   Administration of the Plan.

  (a)   Except as otherwise set forth herein, the Plan shall be administered by
the Compensation Committee, as appointed and constituted from time to time by
the Board so long as the Compensation Committee is composed solely of two or
more “Non-Employee Directors” (as defined in Rule 16b-3 under the Exchange Act).
In the event the Compensation Committee shall fail to meet the foregoing
criteria, then additional or different persons shall be appointed by the Board
for purposes of administering this Plan so that the committee administering this
Plan shall be composed solely of two or more Non-Employee Directors (as defined
in Rule 16b-3).     (b)   In connection with its administration of this Plan,
the Compensation Committee is empowered to:

  (i)   Make rules and regulations for the administration of the Plan that are
not inconsistent with the terms and provisions of this Plan;     (ii)   Construe
all terms, provisions, conditions and limitations of the Plan in good faith, and
adopt amendments to the Plan;     (iii)   Make equitable adjustments for any
mistakes or errors in the administration of this Plan or deemed to be necessary
as the result of any unusual situation or any ambiguity in the Plan;     (iv)  
Select, employ and compensate, from time to time, consultants, accountants,
attorneys and other agents and employees as the Compensation Committee may deem
necessary or advisable for the proper and efficient administration of this Plan.

  (c)   The foregoing list of express powers granted to the Compensation
Committee upon the adoption of this Plan is not necessarily intended to be
either complete or exclusive, and the Compensation Committee shall, in addition
to the specific powers granted by this Plan, have such powers not inconsistent
with the Plan or Rule 16b-3, whether or not expressly authorized herein, which
it may deem necessary, desirable, advisable, proper, convenient or appropriate
for the supervision and administration of this Plan. Except as otherwise
specifically provided herein, the decisions and judgment of the Compensation
Committee on any question or claim arising hereunder shall be final, binding and
conclusive upon the Participants and all persons claiming by, through or under a
Participant.     (d)   Notwithstanding the foregoing, the Compensation Committee
shall have no authority to exercise discretion with respect to the selection of
any Non-Employee Director as a Participant in the Plan, the determination of the
number of Restricted Shares that are allocated to any such Non-Employee Director
or the terms or conditions of any such allocation, and shall have no authority
to amend any provision of the Plan relating to eligibility for participation in
the Plan, the amount or timing of grants under the Plan or the imposition or
removal of restrictions on the vesting of Restricted Shares.     (e)  
Distributions of Shares may, as the Compensation Committee shall in its sole
discretion determine, be made from authorized but unissued Shares or from
treasury or reacquired Shares.

-4-



--------------------------------------------------------------------------------



 



7.   Restrictions Applicable to Restricted Shares.

  (a)   All Restricted Shares granted pursuant to Paragraph 5 of the Plan shall
be subject to the risk of forfeiture during the applicable Restriction Period.
The Restriction Period for each grant of Restricted Shares shall commence on the
Grant Date.     (b)   The Restriction Period for Restricted Shares granted to a
Non-Employee Director shall end and the Restricted Shares and any related
Retained Distributions shall become nonforfeitable on the earlier of any of the
following events:

  (i)   The date a Non-Employee Director ceases to be a Director of the Company
by reason of the Mandatory Retirement Policy;     (ii)   The date a Non-Employee
Director completes his or her tenure as a Director of the Company as provided in
the bylaws of the Company and declines to stand for reelection;     (iii)   The
date a Non-Employee Director, having been nominated for and having agreed to
stand for reelection, is not reelected by the stockholders of the Company to
serve as a member of the Board;     (iv)   The date of the death of a
Non-Employee Director;     (v)   The date a Non-Employee Director certifies in
writing to the Company that he or she is resigning as a member of the Board due
to medical or health reasons which render such Non-Employee Director unable to
continue to serve as a member of the Board;     (vi)   Subject to the provisions
of and definitions contained in Paragraph 7(f), the occurrence of a Change of
Control of the Company; or     (vii)   The date specified in Paragraph 7(c).

  (c)   Except as otherwise provided herein, the Restriction Period shall
terminate as follows, and the Restricted Shares (and any Retained Distributions)
shall vest and accrue (i.e., become non-forfeitable) to the Non-Employee
Director as follows:

  (i)   with respect to (A) any grant of Restricted Shares under Paragraph 5(b),
and (B) any first-time grant of Restricted Shares under Paragraph 5(a) to a
Non-Employee Director, the Restriction Period for one-third of such Restricted
Shares shall terminate on the date of the first Annual Meeting following the
Grant Date, the Restriction Period for another one-third of such Restricted
Shares shall terminate on the date of the second Annual Meeting following the
Grant Date, and the Restriction Period for the final one-third of such
Restricted Shares shall terminate on the date of the third Annual Meeting
following the Grant Date;     (ii)   with respect to any second-time grant of
Restricted Shares under Paragraph 5(a) to such Non-Employee Director, the
Restriction Period for one-third of such Restricted Shares shall terminate on
the date of the first Annual Meeting following the Grant Date, and the
Restriction Period for the remaining two-thirds of such Restricted Shares shall
terminate on the date of the second Annual Meeting following the Grant Date;

-5-



--------------------------------------------------------------------------------



 



  (iii)   with respect to any third-time grant of Restricted Shares under
Paragraph 5(a) to such Non-Employee Director, the Restriction Period for such
Restricted Shares shall terminate on the date of the first Annual Meeting
following the Grant Date; and     (iv)   with respect to any subsequent grant of
Restricted Shares under Paragraph 5(a) to such Non-Employee Director, no
Restriction Period shall apply to such Restricted Shares and such shares shall
immediately vest and accrue on the Grant Date.

  (d)   Restricted Shares and the shares of Common Stock issuable in connection
with the vesting of the Restricted Shares will be issued in uncertificated form,
pursuant to the Direct Registration System (“DRS”) or similar system for
recording the issuance and transfer of uncertificated shares of Common Stock
that is administered by the Company’s stock transfer agent.     (e)   Restricted
Shares shall constitute issued and outstanding shares of Common Stock for all
corporate purposes. The Non-Employee Director will have the right to vote such
Restricted Shares, to receive and retain all regular cash dividends paid on such
Restricted Shares and to exercise all other rights, powers and privileges of a
holder of Common Stock with respect to such Restricted Shares, with the
exception that:

  (i)   the Non-Employee Director will not be entitled to delivery of a stock
certificate or a designation of “unrestricted” status in the DRS until the
Restriction Period applicable to such Restricted Shares shall have expired and
all other vesting requirements with respect thereto shall have been fulfilled;  
  (ii)   other than cash dividends and rights to purchase stock which might be
distributed to shareholders of the Company, the Company will retain custody of
all distributions (“Retained Distributions”) made or declared with respect to
Restricted Shares (and such Retained Distributions will be subject to the same
restrictions, terms and conditions as are applicable to the Restricted Shares
with respect to which they were made, paid or declared) until such time, if
ever, as the Restriction Period applicable to the Restricted Shares with respect
to which such Retained Distributions shall have been made, paid or declared
shall have expired, and such Retained Distributions shall not bear interest or
be segregated in separate accounts;     (iii)   upon the breach of any
restrictions, terms or conditions provided in the Plan with respect to any
Restricted Shares or Retained Distributions, such Restricted Shares and any
related Retained Distributions shall thereupon be automatically forfeited.

  (f)   A “Change of Control” as used herein, shall be deemed to occur when:

  (i)   the stockholders of the Company approve any agreement or transaction
pursuant to which:

  (A)   the Company will merge or consolidate with any other person (other than
a wholly owned subsidiary of the Company) and will not be the surviving entity
(or in which the Company survives only as the subsidiary of another entity);    
(B)   the Company will sell all or substantially all of its assets to any other
person (other than a wholly owned subsidiary of the Company); or     (C)   the
Company will be liquidated or dissolved; or

-6-



--------------------------------------------------------------------------------



 



  (ii)   any “person” or “group” (as these terms are used in Section 13(d) and
14(d) of the Exchange Act) other than the Company, any subsidiary of the
Company, any employee benefit plan of the Company or its subsidiaries, or any
entity holding Common Stock for or pursuant to the terms of such employee
benefit plans, is or becomes an “Acquiring Person” as defined in the Rights
Agreement dated June 18, 1997 (“Rights Agreement”) between the Company and
Computershare Investor Services, L.L.C., as Rights Agent (successor Rights Agent
to Harris Trust and Savings Bank), as amended (or any successor Rights
Agreement) (or, if no Rights Agreement is then in effect, such person or group
acquires or holds such number of shares as, under the terms and conditions of
the most recent such Rights Agreement to be in force and effect, would have
caused such person or group to be an “Acquiring Person” thereunder); or    
(iii)   any “person” or “group” shall commence a tender offer or exchange offer
for 15% or more of the shares of Common Stock then outstanding, or for any
number or amount of shares which, if the tender or exchange offer were to be
fully subscribed and all shares for which the tender or exchange offer is made
were to be purchased or exchanged pursuant to the offer, would result in the
acquiring person or group directly or indirectly beneficially owning 50% or more
of the shares of Common Stock then outstanding; or     (iv)   individuals who,
as of any date, constitute the Board (the “Incumbent Board”) thereafter cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or group other
than the Board; or     (v)   the occurrence of the Distribution Date (as defined
in the Rights Agreement); or     (vi)   any other event determined by the Board
or the Committee to constitute a “Change of Control” hereunder.

8.   Forfeiture, Completion of Restriction Period.

  (a)   If a Non-Employee Director ceases to be a member of the Board for any
reason other than as set forth in Paragraph 7(b), then all Restricted Shares and
all Retained Distributions with respect thereto issued to such Non-Employee
Director and to which the Restriction Period still applies shall be forfeited to
the Company and the Non-Employee Director shall not have any rights (including
dividend and voting rights) with respect to such forfeited Restricted Shares and
Retained Distributions.     (b)   Upon expiration of the Restriction Period with
respect to a Non-Employee Director’s Restricted Shares, and the satisfaction of
any other applicable restrictions, terms and conditions, such Restricted Shares
and any Retained Distributions with respect to such Restricted Shares shall
become nonforfeitable. The Company shall promptly thereafter direct the
Company’s stock transfer agent to redesignate such shares in the Non-Employee
Director’s DRS account as “issued and unrestricted” Shares.     (c)  
Notwithstanding any other provision of this Plan, if the Committee finds by a
majority vote, that the Participant, before or after termination of his or her
capacity as a Non-Employee

-7-



--------------------------------------------------------------------------------



 



      Director of the Company, committed fraud, embezzlement, theft, commission
of felony, or proven dishonesty in the course of his or her relationship to the
Company and/or a Subsidiary of the Company which conduct damaged the Company
and/or a Subsidiary of the Company, or disclosed trade secrets of the Company or
a Subsidiary of the Company, then all Restricted Shares and all Retained
Distributions with respect thereto issued to such Participant to which the
Restriction Period still applies shall be forfeited to the Company and the
Participant will have no further rights with respect thereto. The decision of
the Committee will be final.

9.     Adjustment in Event of Changes in Common Stock. In the event of a
recapitalization, stock split, stock dividend, combination or exchange of
shares, merger, consolidation, liquidation or other similar event, the aggregate
number and class of Restricted Shares and other securities or property available
for grant under the Plan shall be automatically adjusted so that the total
number of Restricted Shares or other securities or property issuable under the
Plan immediately following such event shall be the number of shares of Common
Stock and other securities or property which, had all remaining shares of Common
Stock available under the Plan been granted to a single holder immediately prior
to such event, would be held or received by such holder immediately following
such event.

10.   Non-Alienation of Benefits. No Shares, Retained Distributions, or other
rights or benefits under the Plan or any Restricted Shares Agreement shall be
subject, prior to the end of any applicable Restriction Period or other
restrictive period, to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge (other than by
will or the laws of descent and distribution), and any such attempt to
anticipate, alienate, sell, assign, hypothecate, pledge, exchange, transfer,
encumber or charge the same shall be void. No Shares, Retained Distributions, or
other rights or benefits under the Plan shall in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the person entitled to
such right or benefit. If any Non-Employee Director or other person claiming by,
through or under a Non-Employee Director hereunder should attempt to anticipate,
alienate, sell, assign, hypothecate, pledge, exchange, transfer, encumber or
charge any Shares, Retained Distributions, or any right or benefit hereunder,
prior to the end of any applicable Restriction Period or other restrictive
period, then such Restricted Shares and related Retained Distributions shall be
automatically forfeited and such rights or benefits shall cease and terminate.

11.   Appointment of Attorney-in-Fact. Upon the grant of any Restricted
Sharesthe Non-Employee Director shall be deemed to have appointed the Company,
acting through its Corporate Secretary, the attorney-in-fact of the Non-Employee
Director, with full power of substitution, for the purpose of carrying out the
provisions of this Plan and taking any action and executing any instruments
which such attorney-in-fact may deem necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact shall be irrevocable and
coupled with an interest. The Company as attorney-in-fact for the Non-Employee
Director may, in the name and stead of the Non-Employee Director, make and
execute all conveyances, assignments and transfers of the Restricted Shares and
Retained Distributions deposited with the Company or its stock transfer agent
pursuant to the Plan. The Non-Employee Director shall, if so requested by the
Company, execute and deliver to the Company all such instruments as may, in the
judgement of the Company, be advisable for such purpose.

12.   Withholding Taxes.

   (a)   At the time any Restricted Shares become nonforfeitable under the Plan
(or, if at the time of receipt the Participant shall not be subject to taxation
with respect to such Shares, at such later date as such Participant becomes
subject to taxation with respect to such Shares; whichever such date is
applicable being referred to herein as the “tax date”), the Participant

-8-



--------------------------------------------------------------------------------



 



      shall make a cash payment to the Company equal to the amount required by
applicable provisions of law to be withheld by the Company in connection with
federal income tax, FICA and all other federal, state and local taxes in respect
of such Shares (or such greater amount as the Participant shall elect to have
withheld in respect of such taxes; whichever such amount is applicable being
referred to herein as the “tax amount”), provided that subject to the prior
approval of the Committee, the Participant may elect that all or any portion of
the tax amount be collected by withholding from the number of Shares otherwise
to be delivered to the Participant that number of Shares having a Fair Market
Value on the tax date equal to all or any portion of the amount otherwise to be
collected subject to any limitations prescribed by applicable law, in all cases,
only that number of whole Shares the Fair Market Value of which does not exceed
the tax amount shall be withheld or delivered and the Participant shall make a
cash payment to the Company equal to any excess amount to be withheld or
collected. In lieu of the foregoing withholding procedure, a Participant,
subject to the prior approval of the Committee, may satisfy the tax withholding
or collection requirement by delivering to the Company on the tax date
certificates for other Shares already owned by the Participant, endorsed in
blank with appropriate signature guarantee, having a Fair Market Value on the
tax date equal to the tax amount. All taxes payable with respect to income of a
Participant resulting from the grant or issuance of any Shares hereunder shall
be the sole responsibility of the Participant, not of the Company, whether or
not the Company shall have withheld or collected from the Participant any sums
required to be so withheld or collected in respect of such income, and whether
or not any sums so withheld or collected shall be sufficient to provide for any
such taxes. The determination of any tax resulting from the award or vesting of
Shares or from cash or other distributions with respect to Shares or Retained
Distributions shall be the sole responsibility of the Participant.

  (b)   To the extent permitted under the Internal Revenue Code of 1986, as
amended, a Non-Employee Director granted Restricted Shares may elect (which,
apart from any other notice required by law, shall require that the Non-Employee
Director notify the Company of such election at the time it is made) within
30 days after the Grant Date to include in gross income for federal income tax
purposes an amount equal to the Fair Market Value of such Shares at the Grant
Date.

13.   Amendment and Termination of Plan. Subject to the provisions of
Paragraph 6(d), the Compensation Committee may at any time terminate, modify or
amend the Plan as it shall deem advisable. Notwithstanding the foregoing,
shareholder approval shall be obtained for any action with respect to the Plan
to the extent required by applicable state or federal rules, regulations or
laws. No termination or amendment of the Plan shall adversely affect the rights
of any Non-Employee Director under any grant previously made.

14.   [reserved]

15.   Government and Other Regulations. Notwithstanding any other provisions of
the Plan, the obligations of the Company with respect to Restricted Shares or
Retained Distributions shall be subject to all applicable laws, rules and
regulations, and such approvals by any governmental agencies as may be required
or deemed appropriate by the Company. The Company reserves the right to delay or
restrict, in whole or in part, the issuance or delivery of Common Stock pursuant
to any grants of Restricted Shares or Retained Distributions under the Plan
until such time as any legal requirements or regulations shall have been met
relating to the issuance of such Restricted Shares or Retained Distributions.

-9-



--------------------------------------------------------------------------------



 



16.   No Right to Nomination. Nothing in the Plan or in any grant shall confer
upon any Director the right be nominated for reelection to the Board.

17.   Non-Exclusivity of Plan. Neither the adoption of the Plan by the
Compensation Committee nor any submission of the Plan to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Compensation Committee or the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
awarding of Common Stock otherwise than under the Plan, and such arrangements as
may be either generally acceptable or applicable in specific cases.

18.   Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Texas.

19.   Miscellaneous Provisions.

  (a)   Except as to automatic grants to Non-Employee Directors pursuant to
Paragraph 5 hereof, no employee or other person shall have any claim or right to
be granted Shares under this Plan.     (b)   The expenses of the Plan shall be
born by the Company.     (c)   By accepting any grant under the Plan, each
Non-Employee Director and each personal representative or beneficiary and each
other person claiming by, through or under such Non-Employee Director shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Compensation Committee.     (d)   [reserved].     (e)   Each grant of Restricted
Shares to any person serving at the Grant Date as a Non-Employee Director shall
be in consideration of past services of the Participant. Each grant of
Restricted Shares to a person who was not serving as a Non-Employee Director
prior to the Grant Date shall be in consideration of such person’s agreement to
stand for election as or be considered for appointment as a Non-Employee
Director and to serve as such if so elected or appointed. Each such grant shall
be deemed to constitute a conclusive finding by the Board that such services or
agreement, as applicable, have a value equal to or in excess of the value of
such Restricted Shares, and constitute payment in full therefor. All authorized
and unissued shares issued as Restricted Shares in accordance with the Plan
shall be fully paid and nonassessable shares and free from preemptive rights. No
Restricted Shares shall be issued for consideration having a value less than the
par value of the Common Stock.

-10-